Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Finishing Touches Home Goods, Inc. (a development stage company): We hereby consent to the use in this Registration Statement on Form S-1 (the Registration Statement) of our report dated February 25, 2011, relating to the consolidated balance sheet of Finishing Touches Home Goods, Inc. (a development stage company) (the Company) as of October 31, 2010, and the related consolidated statements of operations, stockholders equity, and cash flows for the Period from December 8, 2009 (Inception) through October 31, 2010, which report includes an explanatory paragraph as to an uncertainty with respect to the Companys ability to continue as a going concern, appearing in such Registration Statement. We also consent to the reference to our firm under the Caption Experts in such Registration Statement. /s/ Li & Company, PC Li & Company, PC Skillman, New Jersey February 25, 2011
